Citation Nr: 1515239	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  04-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including a panic disorder, depression, and anxiety, including as due to service-connected disability.

2.  Entitlement to service connection for a bowel disability, including as due to service-connected degenerative changes of the thoracolumbar spine.

3.  Entitlement to service connection for a bladder disability, including as due to service-connected degenerative changes of the thoracolumbar spine.

4.  Entitlement to an increased rating for degenerative changes of the thoracolumbar spine, currently evaluated as 40 percent disabling.

5.  Entitlement to a higher initial rating for left L5-S1 radiculopathy (sciatic branch), evaluated as 10 percent disabling prior to June 25, 2014 and as 40 percent disabling thereafter.

6.  Entitlement to a higher initial rating for left L5-S1 radiculopathy (femoral branch), evaluated as 20 percent disabling from June 25, 2014.

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 25, 2014. 

8.  Entitlement to special monthly compensation (SMC) based on the loss of use (LOU) of both lower extremities.

9.  Entitlement to SMC based on the need for regular aid and attendance (A&A) of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	J. Michael Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to August 1982.


This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

In an October 2002 rating decision, the RO denied service connection for bowel and bladder incontinence and bilateral lower extremity diabetic peripheral neuropathy, and an increased rating in excess of 40 percent for degenerative changes of the thoracolumbar spine.  It granted a separate 10 percent rating for left L5-S1 radiculopathy, evaluated on the basis of sciatic neuralgia, , effective September 23, 2002.

In a February 2004 rating decision, the RO granted an effective date of March 15, 2002 for the 10 percent rating for left L5-S1 radiculopathy.

A September 2009 rating decision denied the Veteran's claims for a TDIU and SMC based on LOU of both feet.  He filed a timely notice of disagreement in November 2009 and a statement of the case was issued in April 2010.  The Veteran perfected an appeal of these matters with an August 2010 substantive appeal.

In August 2010, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In October 2010 and May 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

An August 2013 rating decision denied entitlement to SMC based on the need for A&A or on being housebound, and the Veteran's request to reopen his previously denied claim for service connection for a panic disorder without agoraphobia (claimed as depression and anxiety), including as due to service-connected lumbar spine disability.

In an October 2013 decision, the Board denied service connection for a bilateral neurologic disability of the lower extremities, other than left L5-S1, including as due to service-connected degenerative changes of the thoracolumbar spine.  At that time, the Board remanded his remaining claims, other than that for SMC and a psychiatric disorder, to the AOJ for further development.

In November 2014, the RO raised the initial rating for left leg radiculopathy on the basis of sciatic neuralgia to 40 percent effective June 25, 2014; and granted a separate 20 percent rating for left leg radiculopathy rated on the basis of femoral nerve neuralgia.  These issues have been considered as part of the appeal of the initial rating for the low back disability.

The Veteran's claim for service connection for panic disorder is construed as encompassing all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that when a Veteran claims service connection the claim is not limited to specific diagnosis but encompasses the underlying disability).

The issue of entitlement to SMC based on LOU of both lower extremities and the reopened claim for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2006 rating decision denied service for a panic disorder without agoraphobia (claimed as depression and anxiety); the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the May 2006 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  A bowel disability was not incurred during active service and is not proximately due to or aggravated by service-connected degenerative changes of the thoracolumbar spine.



4.  A bladder disability was not incurred during active service and is not proximately due to or aggravated by service-connected degenerative changes of the thoracolumbar spine.

5.  Since March 15, 2002 the Veteran's back disability has been manifested by severe limitation of motion without evidence of demonstrable muscle spasm or absent ankle jerk due to lumbar spine disability or more than severe intervertebral disc disease.

6.  On and after September 26, 2003, the Veteran's back disability has been manifested by severe limitation of motion or favorable ankylosis; but not by unfavorable ankylosis of the entire spine or thoracolumbar spine.

7.  Since March 15, 2002, the Veteran's left L5-S1 radiculopathy (sciatic branch) has been manifested by absent ankle reflexes or diminished deep tendon reflexes and sensory symptoms essentially commensurate with moderately severe incomplete paralysis of the sciatic nerve. 

8.  Since June 25, 2014, the Veteran's left L5-S1 radiculopathy (femoral branch) has been manifested by signs and sensory symptoms essentially commensurate with no more than moderate incomplete paralysis.

9.  The Veteran's service-connected disabilities have precluded gainful employment during the entire appeal period beginning prior to June 25, 2014. 

10.  Due to his service-connected disabilities, the Veteran requires assistance with dressing and bathing, and he requires regular care or assistance against dangers in his daily environment.




CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying entitlement to service connection for a panic disorder without agoraphobia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the May 2006 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a bowel disability, including as due to service-connected degenerative changes of the thoracolumbar spine, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2014).

4.  The criteria for service connection for a bladder disability, including as due to service-connected degenerative changes of the thoracolumbar spine, are not met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for a rating in excess of 40 percent for degenerative changes of the thoracolumbar spine are not met.  38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), effective prior to September 26, 2003; 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2014), effective September 26, 2003.

6.  Since March 15, 2002, the criteria for a 40 percent rating for left L5-S1 radiculopathy (sciatic branch), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8520 (2014).

7.  The criteria for an increased initial rating for left L5-S1 radiculopathy (femoral branch), above 20 percent since June 25, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8526 (2014).

8.  The criteria for the award of a TDIU have been met throughout the entire appeal period beginning prior to June 25, 2014.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.341(a), 4.16, 4.19 (2014).

9.  The criteria for an award of SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.350, 3.353 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Adequate VCAA notice in an increased rating claim requires that the claimant be told that, to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In April and June 2002, June 2007, May 2008, March and April 2009, October 2012, and July 2013 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

During the course of his appeal, the Veteran underwent VA examinations in August 2002, February and November 2005, July 2007, and January 2009.  The examination reports are of record.

There was substantial compliance with the Board's October 2010 remand, as the Veteran was scheduled for VA examination in November 2010.

The Board's May 2012 remand was also substantially completed, as the Veteran underwent further VA examination in November 2012.

In October 2013, the Board remanded the Veteran's case for a new VA examination to determine the relationship, if any, between bowel and bladder disabilities and service-connected back disability, the severity of his back disability, and whether service-connected disabilities precluded employment.  There was substantial compliance with the Board's remand as the Veteran was scheduled for a new VA examination in June 2014.  VA medical records, dated to November 2014, were also obtained.

The June 2014 VA examination report is adequate for rating purposes because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale as to the claims for bowel and bladder disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The records satisfy 38 C.F.R. § 3.326 (2014).  The VA opinion cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.  The June 2014 opinion makes up for any deficiencies in the November 2010 and November 2014 VA examination reports.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that service-connected disability had worsened in severity would be helpful in establishing the increased rating claim. 

More recently the court has held that the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a "Board member" to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc), vacated on other grounds (Jan. 12, 2015).

At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the claims.  There was a discussion of possible evidence that could substantiate the claims and a report of a possible worsening of severity of the lumbar spine disability that led to the October 2010 remand for a new VA examination.  There was no explicit notice as recently required by Leavey, but the Veteran's testimony demonstrated an actual understanding that his disability was rated on the basis of symptoms and the severity of his disability.  He was asked questions about the impact of the disability on employment.  The RO or AOJ has sent the Veteran numerous decisions, letters, supplemental statements of the case, and a statement of the case that explained why it had not assigned higher ratings.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board finds the duties to notify and assist have been met.

II. New and Material Evidence

The May 2006 rating decision denied the Veteran's claim for service connection for a panic disorder (claimed as depression and anxiety) on the basis that the condition was not was caused by service-connected lumbar spine and left L5-S1 radiculopathy disabilities and there was no evidence of such disability during military service.
 
The Veteran was notified of the RO's May 2006 determination and his appellate rights but did not appeal.  Moreover, no evidence was received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the May 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the May 2006 rating decision includes VA medical records showing that treating psychiatrists diagnosed the Veteran as having depression secondary to chronic pain and a need to rule out posttraumatic stress disorder (PTSD).  See VA outpatient mental health records dated September 26, 2008 and January 25, 2010.

In his January 2012 claim to reopen, the Veteran described his inability to have an intimate relationship with his wife due to back pain that caused or contributed to his depression.

This new evidence relates to the previously unestablished elements of a current psychiatric disability and a link between current psychiatric condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

III. Service Connection for Bowel and Bladder Disorders

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Chronic diseases, including certain diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service connected disability, by a service connected disability.  38 C.F.R. § 3.310(a), (b).  VA 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts 

Prior to entering service, in November 1978, the Veteran was treated for abdominal pain and diarrhea.  When examined for enlistment into service in April 1980, his gastrointestinal and genitourinary systems were normal and he was found qualified for active service.  Clinical records dated in December 1981, and March and July 1982, reflect complaints of abdominal pain and diarrhea, associated with gastritis, the flu, and gastroenteritis.

Post service, VA and private medical records, dated from 2001 to 2014, include the Veteran's subjective complaints of bowel and bladder incontinence.

Private medical records include a November 2001 office record from Dr. R.T., who noted complaints of back pain with diffuse myalgia and nocturia approximately four time per night.

In May 2002, the Veteran was evaluated in the VA outpatient neurosurgery clinic and complained of loss of bowel and bladder control for the last two or three months with low back pain, with radiating right and left leg numbness.  Surgical intervention was not offered as the impression was that surgery would not significantly improve the Veteran's pain and medication management was advised.  X-rays of his lumbar spine taken at the time showed no evidence of bone deformity or disc space abnormality.

A magnetic resonance image (MRI) of the Veteran's lumbar spine performed in May 2002 included an impression of mild degenerative change especially at L3-L4.  There was no evidence of significant spinal stenosis, disc herniation, or nerve root impingement.  

An electromyography (EMG) and nerve conduction (NCV) study also performed in May 2002 revealed borderline peripheral neuropathy of the common peroneal nerve in the bilateral lower extremities, suggestive of diabetic peripheral neuropathy, with no evidence of lumbar spine radiculopathy.

In August 2002, a VA examiner noted the Veteran's complaints of problems with bladder and bowel incontinence on a daily basis for about nine months.  He had severe urgency and reports of being unable to hold urine for more than one to two minutes when he had to urinate.  The Veteran denied stream difficulty or dysuria.  He complained of urinary and stool incontinence on a daily basis and often woke at night incontinent of both.

The examiner stated that the bladder and bowel incontinence were highly likely secondary to his nerve disorder, and an EMG with NCV showed diabetic neuropathy and radiculopathy.  The examiner further stated that a MRI of the Veteran's lumbar spine showed minor degenerative changes with compression in the spinal cord, yielding symptoms of radiculopathy.

An August 2002 MRI of the Veteran's lumbar spine included an impression of minimal facet and interspace disease with no disc protrusion or stenosis.  An EMG taken at that time showed evidence of peripheral neuropathy of the peroneal nerve and mild left L5-S1 radiculopathy.

X-rays of the Veteran's abdomen performed in January 2003 revealed no obstruction.

A January 16, 2003 VA urology clinic note indicates that the Veteran was seen for a history of gross hematuria and diagnosed with a urinary tract infection.  Neither urinary nor bowel incontinence was mentioned.  

In November 2005, results of a MRI of the Veteran's lumbar spine included no neuro foraminal encroachment.  An EMG of the right lower extremity showed no evidence of active L3-L2 radiculopathy.

The Veteran's medical records were reviewed in a November 2007 report prepared by the physician examiner who evaluated him in July 2007.  The examiner considered as "unfounded" the August 2002 examiner's statement that a MRI showed compression of the spinal cord that caused lumbar radiculopathy.

A January 2009 VA examination report includes the Veteran's complaint of loss of bowel control since 1999 due to having three herniated discs associated with his sciatic nerve damage.  He took laxatives and stool softeners for chronic constipation.  The examiner opined that the Veteran's urinary and bowel symptoms were less likely as not due to his service-connected degenerative disc disease of the lumbar spine; as there was no evidence in the file to support his claim.

A March 2009 MRI showed mild disc bulge at L3-L4 and L4-L5 with mild compression of the right exiting nerve.

The Veteran was seen in the VA gastrointestinal (GI) clinic in September 2010 and evaluated for post prandial hiccups.  He reported chronic constipation and recent daily bowel movements but did not report having bowel incontinence.

In November 2010, a VA examiner diagnosed fecal and bladder incontinence.

In November 2012, a VA examiner opined that it was less likely as not that the Veteran's bowel and bladder disabilities were either caused (in whole or in part) or aggravated by his service-connected thoracic spine disability.  In reaching this conclusion, the examiner appeared to rely on a lack of diagnosis and/or treatment for bowel and bladder disabilities in 2002 and thereafter.

According to VA outpatient records dated in 2014, the Veteran underwent a colonoscopy and a benign polyp was removed.  The records do not discuss bowel incontinence.

In June 2014, the Veteran underwent VA examination and reported that, for several years, he had episodic urinary incontinence, and involuntary bowel movements about once a week.  He was unaware or did not sense the need to defecate but it was intermittent and he used special undergarments for his incontinence.  The examiner noted that the Veteran was seen in the VA GI clinic and had a recent colonoscopy when a benign polyp was removed.  A recent rectal exam was reported as normal by that clinic and, therefore, was not repeated on current examination.

The examiner also noted that a review of GI notes did not yield any information regarding the presence/etiology of the Veteran's reported fecal incontinence.  The Veteran took docusate and psyllium for regularity.  He sometimes felt the need to urinate and was able to get to a bathroom and, on other occasions, he was unable to, and spontaneously urinated without control.  He was not seen in the VA Urology clinic recently.  The Veteran said he never had urodynamic studies.  His urinary symptoms were currently being treated with nothing in particular.

The examiner opined that the Veteran's claimed bowel and bladder disorder was less likely as not (less than a 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  According to the examiner, there was no objective evidence to confirm that the Veteran had a bowel and/or bladder condition proximately due to his service-connected back disability/radiculopathy and/or the medications used to treat it.  

The examiner observed that the Veteran reported problems with his bowel and bladder since at least 2002.  At that time, his lumbar MRI and EMG showed only mild changes that "could not possibly have caused bowel/bladder incontinence."  The examiner explained that the objective diagnostic studies excluded "beyond a reasonable doubt" any anatomic/physiologic basis for a linkage between the Veteran's service-connected back and radiculopathy disabilities and his GI/genitourinary (GU) symptoms.  

Further, the examiner explained that the Veteran was seen in the VA neurosurgery clinic in 2002 and, although those physicians noted the history of bowel and bladder symptoms, their report did not correlate these symptoms with his back/radiculopathy conditions, and they did not recommend any neurosurgical intervention.  This was "strong evidence" that they felt that the Veteran's bowel/bladder symptoms were unrelated to his back disorder/radiculopathy, as the loss of bowel/bladder control due to spinal problems nearly always leads to prompt neurosurgical intervention.

Additionally, the examiner noted that no urodynamic studies were found, nor were any tests found in the Veteran's records that confirmed the presence of a neurogenic bladder.  Moreover, the recent GI evaluation, that included a colonoscopy, reported a normal rectal exam, and made no mention of a neurogenic bowel or loss of bowel control due to a back/spinal/radiculopathy disorder.  The examiner commented that, "[h]ad these been present, the GI consultants would have certainly identified the issues and recommended proper intervention."  

The Veteran's VA treatment records and Problem list were also reviewed but no documentation of a diagnosis of neurogenic bowel/bladder and/or bowel/bladder incontinence due to a spinal/radiculopathy disorder was found.  The medications the Veteran currently took were not the same medications he was on in 2002, when his GI/GU symptoms were documented.  "[C]ompelling evidence linking them to his GI/GU symptoms was not found."

The examiner also stated that the objective findings (including lumbar MRIs/X-rays/EMGs/specialty consultant evaluations) provide "ample evidence" showing that the Veteran's service-connected lumbar spine disability/radiculopathy "has no relationship whatsoever (either proximate causation or aggravation) to any urinary/bowel disorders."  According to the examiner, the objective studies done in 2002 (discussed above) excluded this possibility and there was no compelling objective data provided since then to change the clinical situation.

Analysis

There are several medical opinions bearing on the question of whether there is a link between the claimed bowel and bladder disability and service-connected disability.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The June 2014 opinion from the VA examiner is the most probative of record on the question of a nexus to service-connected disability.  The examiner considered an accurate history, including the Veteran's reports, provided a definitive opinion and supported that opinion with a detailed rationale.

The August 2002 VA examiner stated that the Veteran's symptoms of bladder and bowel incontinence were very highly likely secondary to his nerve disorder and that the EMG with NCV showed diabetic neuropathy and radiculopathy and a MRI of the lumbar spine showed minor degenerative changes with compression in the spinal cord yielding systemic radiculopathy.

However, this was based on an inaccurate history; as results of the May and August 2002 MRIs of the Veteran's lumbar spine revealed no significant spinal stenosis, disc protrusion, or nerve root impingement.  In fact, the July 2007 VA examiner, in his November 2007 report, opined that the August 2002 VA examiner's statement regarding spinal cord compression was "unfounded."

The June 2014 VA examiner found that there was no objective evidence that the Veteran had a bowel and/or bladder disorder proximately due to his service-connected lumbar spine and left radiculopathy disabilities and or the medications used to treat it.  Since the June 2014 VA physician's opinion was based on an accurate history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claims.  The VA physician provided a definitive opinion supported by a rationale based on the record and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

The Veteran has testified that he believes his claimed disabilities are related to the service connected back disability, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his bowel and bladder disabilities to the lumbar spine disability as opposed to the other possible causes.  The VA physician-examiner was well qualified to assess the causes of the gastrointestinal and urologic disability in the Veteran's bowel and bladder systems and provided extensive reasons for his opinion.  

The VA examiner explained that varied objective diagnostic tests results since 2002, including MRIs, EMGs, X-rays, and specialty consultant evaluations, demonstrated that the Veteran's service-connected back and radiculopathy disabilities had no relationship whatsoever to any bowel/urinary disorders.   The examiner stated that the tests did not show an anatomic or physiologic basis for a link between the Veteran's service-connected back disability and radiculopathy and his GI/GU symptoms.  As such, the VA opinion is of far greater probative value than that of the Veteran.

In sum, the most probative evidence is against a link between the current bowel and bladder disabilities and service-connected lumbar spine/left lower extremity disability.  Reasonable doubt does not arise, and the claims must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

A. Initial and Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Nevertheless, in the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Rating Criteria

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's current increased rating claim was received by the RO on March 15, 2002.

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating intervertebral disc syndrome (IVDS) were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 -49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003. 

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

VA's General Counsel has held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The amended rating criteria are more favorable to the Veteran and, in this case, actually provide a route to higher ratings.  Accordingly, the Board will review the disability rating under the old criteria throughout the appeal and consider the new criteria as of their effective dates. 

The RO evaluated the Veteran's claim under the old regulations, effective prior to September 26, 2003, in making its rating decision dated in October 2002, and under the old and new regulations in the February 2004 statement of the case, and under the new regulations in the April 2005 and subsequent supplemental statements of the case.  The Veteran was afforded an opportunity to comment on the RO's actions.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Diagnostic Code 5010 evaluates traumatic arthritis and Diagnostic Code 5293 evaluated IVDS.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003, a 40 percent evaluation was warranted where severe limitation of motion was shown.  38 C.F.R. § 4.71, Diagnostic Code 5292 (2003), effective prior to September 26, 2003.  This was the highest schedular evaluation available for limitation of motion of the lumbar spine, although limitation of motion was considered in evaluating the severity of IVDS under Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

Under the oldest applicable provisions of Diagnostic Code 5293, a 40 percent rating was in order when disability due to IVDS was severe, characterized by recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective prior to September 23, 2002. 

A maximum schedular rating of 60 percent was awarded when disability from IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Id. 

Prior to September 26, 2003, under Diagnostic Code 5295, a 40 percent evaluation was assigned for lumbosacral strain when it was manifested by severe symptomatology that included listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of motion on forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), effective prior to September 26, 2003. 

Under the revised regulations for Diagnostic Code 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5293, effective September 23, 2002. 

A 10 percent evaluation was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. A 20 percent evaluation was assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Id.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  Id.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to Diagnostic Code 5293 include the renumbering of the diagnostic code to 5243. Under Diagnostic Code 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The current regulations under the general rating formula for rating spine disabilities, under 38 C.F.R. § 4.71a , provide the following rating criteria: a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. (This clearly implies that the factors for consideration under the holding in DeLuca v. Brown are now contemplated in the rating assigned under the general rating formula.) 

Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8526 evaluates anterior crural nerve (femoral) paralysis.  Under Diagnostic Code 8526, a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for completed paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Degenerative Changes of the Thoracolumbar Spine

Prior to September 26, 2003

The evidence reflects that the service-connected lumbar spine disability has been manifested by chronic severe low back pain that radiates to the Veteran's extremity, decreased strength, stiffness, guarding, limitation of motion of the thoracolumbar spine with pain sometimes throughout the entire range of motion, decreased sensation, and left lower extremity radiculopathy, with occasional flare-ups.

During the May 2002 VA neurosurgery evaluation, the Veteran complained of lethargy and weakness due to severe pain.  He had constant lumbar spine pain with evidence of radiculopathy.  Walking, standing, sitting, and lying down for long periods caused pain.  Pain restricted most of his activities of daily living.  The Veteran walked with a severe right leg limp.  Sensation to light touch was decreased on the right inner foot, arch, and calf.  The assessment was L5-S1 degenerative joint disease.

The May 2002 MRI showed mild degenerative change at L3-L4 with no evidence of significant spinal stenosis, disc herniation, or nerve root impairment.

The May 2002 EMG revealed borderline peripheral neuropathy of the common peroneal nerve in the bilateral lower extremities and suggestive of early diabetic peripheral neuropathy, with no evidence of lumbar spine radiculopathy.

The August 2002 VA examiner noted the Veteran's complaints of bilateral lower extremity weakness and numbness and severe pain in his lumbar spine with decreased range of motion testing.  The Veteran was in a wheelchair due to his inability to move very far.  He complained of pain, weakness, stiffness, fatigability, and lack of endurance of the lumbar spine for which he used prescribed pain medications.  He denied flare ups of joint disease.  

On examination, there was no evidence of muscular spasm and the lumbar vertebrae were in normal alignment.  There was severe pain with range of motion testing.  Range of motion of the lumbar spine was flexion to 20 degrees and extension to 10 degrees.  There was decreased strength in the lower extremities and sensation to pin prick was nonexistent just above the ankles, bilaterally.  

The August 2002 MRI showed very minimal facet and interspace disease with no significant spinal stenosis or disc protrusion.

The August 2002 EMG showed evidence of peripheral neuropathy of the peroneal nerve with mild L5-S1 radiculopathy.

The VA and non-VA medical records dated during this period show that the Veteran's lumbar spine disability evidenced no more than left lower extremity radiculopathy and severe limitation of motion of the lumbar spine, without findings of demonstrable muscle spasm or absent ankle jerk due the service-connected back disability.  

While the August 2002 VA examiner reported sensation to pin prick was nonexistent to just above the ankles bilaterally, the EMG findings were interpreted as showing (non-service connected) diabetic peripheral neuropathy of the lower extremities, and only left lower extremity radiculopathy.

Thus, no more than a 40 percent rating is warranted on the basis of severe intervertebral disc diseases under Diagnostic Code 5293.  Given the absence of persistent disability manifested by findings appropriate to the site of a diseased disc including demonstrable muscle spasm and absent ankle jerk associated with the disability, a higher 60 percent rating under Diagnostic Code would not be warranted.  As discussed, there were neurologic symptoms in the lower extremities, but the evidence showed that these were not related to diseased discs, but diabetic neuropathy.

In this case, it was more beneficial to the Veteran to have his low back disability separately rated under the revised criteria by assigning independent evaluations for his orthopedic and neurologic manifestations.

Prior to September 23, 2002, the Veteran was noted to have forward flexion to 20 degrees.  With additional limitation due functional factors noted, this represents severe limitation of motion of the lumbar spine, hence the condition warrants a 40 percent rating under former Diagnostic Code 5292.  Under former Diagnostic Code 5295, the maximum rating was also 40 percent for lumbosacral strain.  Separate ratings whould not be warranted because the rating criteria overlapped in that they both contemplated limitation of motion.

As of September 2002, separate ratings were possible for neurologic manifestations.   Regarding the neurologic manifestations, the lay and medical evidence consistently showed that the Veteran's lumbar spine disability was productive of left lower extremity sciatic radiculopathy, and the evidence supports a 40 percent evaluation for moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520, as discussed infra.

The August 2002 VA examination showed decreased strength in the lower extremities, bilaterally, with plantar and dorsal flexion each 4/5 and symmetrical, bilaterally with sensation to pin prick nonexistent to just above the ankles

There was no report of atrophy or muscle spasm during this period.

Here, the Veteran is granted a separate 40 percent rating for left lower extremity radiculopathy that, combined with the 40 percent rating for lumbar spine disability,  as per 38 C.F.R. § 4.25, yields a 63 percent rating, and is rounded down to 60 percent.  38 C.F.R. § 4.25.  This is greater than the single 40 percent evaluation.  Thus, rating the Veteran's low back disability under the new criteria is beneficial to him for the period prior to September 26, 2003.

No more than the separate 40 percent rating for lumbar spine disability under Diagnostic Code 5292 as in effect prior to September 26, 2003 is warranted. 

The Board has also considered whether a higher rating is available under any of the revised criteria.  Prior to September 26, 2003, there is no indication in either the medical evidence or in statements written by the Veteran that he suffered from incapacitating episodes having a total duration of at least six weeks per year.  Thus, a higher evaluation under Diagnostic Code 5243 is not warranted

From September 26, 2003-Orthopedic Manifestations

A rating higher than 40 percent based on orthopedic impairment requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

There is no evidence that the Veteran's spine is fixed in position, or ankylosed.

The February 2005 VA examiner reported that the Veteran's forward flexion and extension were each to 5 degrees, admittedly limited, but not ankylosed.  In November 2005, the VA examiner reported that the Veteran's lumbar range of motion was forward flexion to 45 degrees and extension to 15 degrees. 

In July 2007, the VA examiner noted that the Veteran denied flare ups but had been in a wheel chair for three to four years.  Range of motion of the Veteran's lumbar spine was to forward flexion 30 degrees and to 50 with repeated motion, and extension to 25 degrees.  The examiner found a significant discrepancy between the Veteran's examination and x-rays.  In November 2007, the examiner reviewed the Veteran's medical records and found no good explanation for the materially reduced lumbar flexion.  

The November 2010 VA examiner noted forward flexion to 30 degrees and extension to 10 degrees, with objective evidence of pain after repetitive motion.  The Veteran had weekly severe flare-ups of back pain.  There was no evidence of ankylosis.  The examiner reported findings of complex pain behavior but not evidence of malingering.  

A MRI performed in May 2012 included an impression of mild degenerative changes at L3-L4, with no evidence of spinal stenosis, disc herniation, or nerve root impingement.

In November 2012, no range of motion study was performed as the Veteran indicated that he was unable to stand at the examination.  The examiner noted that the Veteran did not have IVDS.

At the June 25, 2014 VA examination, the Veteran was basically non-ambulatory and in an electric wheelchair.  He required his wife's assistance to stand very briefly.  The examiner noted that the Veteran, seated in the motorized wheelchair, observed the examiner demonstrate all six lumbar range of motion studies as per standard protocol.  The Veteran chose not to perform any of the lumbar ranges of motion as he could not perform them safely and due to concerns of possibly severely exacerbating his chronic back pain and/or risk of potential self-injury.  The examiner noted that all lumbar range of motion were administratively listed as 0 degrees.

Under Note 5 of the General Rating Formula for Diseases and Injuries of the Spine, fixation of a spinal segment in neutral position (zero) degrees always represents favorable anklyosis.  Similarly, the old rating criteria provided a 40 percent rating for favorable ankylosis of lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

The June 2014 VA examiner reported that the Veteran had 0 degrees of range of motion in all range of movement, commensurate with favorable anklyosis, and also noted that the Veteran did not have ankylosis.  Thus, no more than the currently assigned 40 percent rating is warranted for the Veteran's orthopedic manifestations.  

Additionally, functional factors are not for consideration where a claimant is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45. 

As there is no evidence of unfavorable ankylosis at any point throughout the appeal period, the preponderance of the credible evidence of record is against a higher rating on that basis under the current rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

The Veteran's back disability may also be rated based on incapacitating episodes.  While the Veteran told VA examiners he experienced flare-ups of severe lumbar pain that lasted up to a week, he denied having incapacitating episodes, and there is no medical evidence to demonstrate that he experienced such episodes.

The rating schedule requires that IVDS be rated under the General Formula for Diseases and Injuries of the Spine or incapacitating episodes, whichever is higher when all disabilities are combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  There is no evidence of physician prescribed bed rest at any time during the appeal period.

Considering the Veteran's ratings for his back disability include the 40 percent rating for orthopedic manifestations and 40 percent or more for radiculopathy, separate ratings under the General Rating formula have been more beneficial than a single rating based on incapacitating episodes.   38 C.F.R. § 4.25, yields a 52 percent rating, that is rounded to 50 percent. 

The application of 38 C.F.R. § 4.25 then results in an overall 70 percent rating under the new criteria when the 40 percent rating for orthopedic disability of the lumbar spine is then added.  This is more than the single 60 percent evaluation available if the evidence showed six weeks of incapacitating episodes per year. Thus, rating the Veteran's low back disability under the General Formula for Diseases and Injuries of the Spine is beneficial to him.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the orthopedic manifestations of the Veteran's service-connected back disability are contemplated in the currently assigned 40 percent rating.  There is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 40 percent evaluation assigned by the RO.  38 C.F.R. §§ 4.40, 4.45; DeLuca; Mitchell.

As the preponderance of the objective medical and other evidence of record is against a rating in excess of 40 percent for the orthopedic manifestations of the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Left L5-SI Radiculopathy

The Veteran is currently in receipt of an initial 10 percent rating for left LS-S1 radiculopathy, effective from March 15, 2002.  

The Board may not consider, in the first instance, entitlement to an extra-schedular disability rating, but must refer that question to the appropriate first line adjudicator for initial consideration.  38 C.F.R. § 3.321(b); See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996). 

As discussed in greater detail infra, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension (C&P) Service for extraschedular consideration.  His July 2014 report notes that the Veteran's left L5-S1 radiculopathy warranted a 40 percent (extraschedular) rating and left to the RO to assign an appropriate effective date for the evaluation.  As the Director of VA's C&P Service considered entitlement to a higher rating for left L5-S1 radiculopathy on an extraschedular basis, the Board may now examine entitlement to an increased rating on that basis.  Anderson v. Principi, 18 Vet. App. 371 (2004).

In the November 2014 rating decision, the RO assigned a 40 percent rating for sciatic radiculopathy, on an extra schedular basis, and a separate initial 20 percent rating for femoral radiculopathy, both effective from June 25, 2015.  

Diagnostic Code 8520 evaluates sciatic nerve paralysis while Diagnostic Code 8720 denotes sciatic neuralgia.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8526 evaluates anterior crural nerve (femoral) paralysis.  Under Diagnostic Code 8526, a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for completed paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Since March 15, 2002, the Veteran's left lower extremity radiculopathy appears to have fluctuated during this period from absent or diminished reflexes with radiating pain to essentially minimal neurologic disability.

The record indicates that the Veteran had diminished or absent reflexes on evaluations during most of the appeal period.  See August 2002, February and November 2005, July 2007, January 2009, November 2010, November 2012, and June 2014 VA examination reports.  Hence it is appropriate to provide a rating that contemplates those manifestations.  These manifestations are organic.  38 C.F.R. § 4.123.

The Veteran has reported tingling, numbness, and radiating pain as constant, severe, sharp, stabbing, aching, and spreading out over the leg and limiting his ability to ambulate.  He also reported unsteadiness and occasional falls secondary to his back problem for which he used a cane and walker to ambulate and motorized wheelchair for community mobility. See VA examination reports discussed supra.

The above evidence indicates that the Veteran's left L5-S1 radiculopathy has been manifested by sharp, chronic, radiating pain to the left lower extremity, with intermittent numbness and tingling, and somewhat diminished deep tendon reflexes at the knee and ankle.  The August 2002 EMG showed mild left L5-S1 radiculopathy.  A November 2005 EMG showed no evidence of active right radiculopathy.  

The June 2014 VA examiner reported diabetic peripheral neuropathy of both lower extremities and moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.  This is not inconsistent with previous assessments. 

Given the diminished or absent reflexes, it cannot be said that the Veteran's left lower extremity neurologic manifestations are wholly sensory or just mild or moderate.  Cf 38 C.F.R. §§ 4.123, 4.124.  As such, the disability would warrant a rating in excess of mild incomplete paralysis, neuralgia or neuritis.  Given the diminished reflexes, the Veteran's credible reports, and the results of diagnostic testing, a rating based on moderately severe paralysis of the sciatic nerve of the lower extremities is warranted.  Accordingly, an initial 40 percent rating for the left lower extremity radiculopathy is granted from March 15, 2002, but no earlier.

Severe incomplete paralysis, with marked muscular atrophy has not been shown at any time during the appeal period.  Thus, no more than a 40 percent rating is warranted for left L5-S1 radiculopathy (sciatic branch) at any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Also in June 2014, the VA examiner reported moderate incomplete paralysis of the peroneal (femoral) nerve.  An initial 20 percent rating for radiculopathy of the femoral branch the left lower extremity was provided on the basis of moderate incomplete paralysis of the femoral nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8526.  

None of the VA examiners or clinicians who evaluated the Veteran, prior to June 25, 2014, described findings of left L5-S1 radiculopathy involving the femoral branch.  The June 2014 examiner noted that the Veteran had signs and symptoms of sensory loss affecting the anterior crural nerve (femoral branch) commensurate with moderate incomplete paralysis.  There are no medical findings suggestive of severe incomplete paralysis of this nerve branch to warrant a 30 percent rating at any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Other

The Veteran has reported that he is unable to unable to sustain an erection during episodes of severe back pain.  See e.g., Veteran's May 2006 statement.  However, this has not been associated with the neurologic manifestations of the back disability and was reported at a time when diagnostic studies did not show such disability.  See e.g., 38 C.F.R. § 3.350 (2014).  Thus, a separate rating for erectile dysfunction due to lumbar spine or left lower extremity radiculopathy disability is not warranted at this time.

B. TDIU Prior to June 25, 2014

A TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The claim for TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As noted in the May 2012 Board remand, the claim for TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran is currently in receipt of a TDIU from June 25, 2014; hence, the question of his entitlement to a TDIU on and after that date is not before the Board.

In this case, prior to June 25, 2014, and given the Board's determination herein, service connection was in effect for degenerative changes of the thoracolumbar spine, evaluated as 40 percent disabling; and left L5-S1 radiculopathy, evaluated as 40 percent disabling.  His combined disability evaluation was 65 percent prior to June 25, 2014.  Inasmuch as this arises from disability of common etiology, they are considered a single disability, and the Veteran met the percentage requirements for TDIU.  38 C.F.R. §§ 4.16(a), 4.25.

In accordance with the May 2012 remand, the Veteran's claim was forwarded to the Director of VA's C&P Service for extraschedular consideration, because he did not then meet the percentage requirements.  The Director's July 2014 report noted that the Veteran now met the percentage criteria for a TDIU.  The Director left it to the RO to determine the appropriate effective date for the award of the TDIU.  The RO determined that there was no evidence to warrant grant of a TDIU prior to June 25, 2014.

The evidence shows that the Veteran is disabled by service-connected lumbar spine and left lower extremity radiculopathy disabilities, as well as non-service-connected diabetes and diabetic peripheral neuropathy of the bilateral lower extremities.

The February and November 2005 VA examiners noted that the Veteran was unable to drive or perform most activities of daily living without special help.  

In July 2007, the Veteran told the VA examiner that he last worked in 1997 as a plumber.  He said that VA placed him on a 5-pound lifting restriction because of his low back pain and that he could no longer work.  Prior to plumbing, he sold insurance, managed gas stations, and worked as a car mechanic.  He was in a wheelchair for the last three or four years.

A Medical Feasibility Form, completed by a physician on December 2, 2008, because the Veteran requested Chapter 31 Vocational Rehabilitation benefits, indicates that the Veteran was able to work, depending on the job.  The Veteran was unable to drive a motor vehicle and took prescribed medication that affected his ability to work, drive, or concentrate. 

According to a January 24, 2009 memorandum by a VA Vocational Rehabilitation and Education counselor, the Veteran engaged in counseling, planning and/or training for entry level employment under services rendered by Chapter 31.  He was found medically infeasible for training.

The record includes a formal application for a TDIU (VA Form 21-8940) from the Veteran submitted in April 2009.  He reported that his low back disability affected his ability to work full time in 1997 and that he last worked full time in 1998 when he worked as a plumber's assistant.  He completed four years of high school and two quarters of college education.

According to the November 2010 VA examiner, the Veteran retired as a plumber due to back problems.  The effect of the lumbar spine disability on the Veteran's occupation was decreased concentration and mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The effect on his activities of daily living was that the Veteran avoided strenuous activities, did not drive, and used a walker in the house, and a wheelchair outside.

In the November 2012 VA examiner's opinion, it was less likely as not that the Veteran's service-connected disabilities in combination precluded substantially gainful employment.  The examiner noted that the Veteran's ability to perform physical work was severely limited by his lumbar degenerative joint disease with left lower extremity radiculopathy.  However, she observed that the Veteran was mobile in his motorized wheelchair and able to sit up and use his upper extremities.  According to the VA examiner, the Veteran could perform appropriate sedentary work, such as at a desk, computer, or phone, using his education and occupational experience and expertise, and would be an ideal candidate for managerial, consulting, or sales positions related to the plumbing field.

But, in a March 2013 report, H.S., M.D., opined that the Veteran was unable to engage in substantially gainful employment due to service-connected disabilities.  Dr. H.S. interviewed the Veteran and his wife, reviewed the Veteran's medical records, and noted that, in late 2008, a vocational counselor determined that the Veteran could not work an eight hour day.  Dr. H.S. observed that the Veteran was unable to drive and needed help with his activities of daily living.  The Veteran had poor concentration due to strong pain medications, including methadone.  His wife controlled his medications due to poor concentration, pain, poor sleep due to pain, and side effects of medication that limited concentration.  His wife had to fix his meals because the Veteran forgot that the stove was on.  Dr. H.S. stated that the Veteran was "clearly not employable".  

Dr. H.S. observed that the Veteran needed help to go to the restroom and someone to give him with medication. He would fall asleep during the normal work day because of pain medication and sleep depreciation due to back pain.  His concentration would be diminished by pain, he had sleep problems from pain and pain medication would cause him to miss work frequently.

Also in March 2013, S.B., Rh.D., a vocational consultant, opined that the Veteran was totally unemployable due to his service-connected lumbar spine and left radiculopathy disabilities.  She observed that, while the Veteran was "functional at times, his ability to sustain functional status in a work setting is certainly questionable."  

Dr. S.B. reviewed the November 2012 VA examination report and Dr. H.S.' statement.  She noted that, while the VA examiner stated that the Veteran had the ability to work using his plumbing knowledge, the fact was that Vocational Rehabilitation counselors found him incapable of benefitting from job placement services or additional training.  The Veteran was found too severely disabled to be expected to sustain employment even with accommodations and special services.  According to Dr. S.B., the occupations identified by the VA examiner were not sedentary in nature and required more time on his feet walking or standing than appeared within the Veteran's capabilities.  

The evidence in favor of the Veteran's claim includes his report of leaving his last employment due to the service-connected back disability, the reports of poor balance, and need to use a walker for ambulation and a motorized wheelchair for community mobility.  The Veteran's only reported employment experience has been in jobs requiring significant ability to ambulate or be physically active.  Drs. H.S. and S.B. both considered the Veteran totally unemployable due to his service-connected lumbar spine and left lower extremity disabilities. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted for the entire appeal period prior to June 25, 2014.  The Board has not set a specific effective date for the beginning of the TDIU, so as to permit the agency of original jurisdiction to set an effective date in the first instance, and afford the Veteran the opportunity to submit evidence and argument as to that issue.

C. SMC Based on Based on the Need for Regular A&A or at the Housebound Rate

Compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l). Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. 

The following basic considerations are critical in determining the need for the regular aid and attendance of another person: inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the Veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the Veteran is able to establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s).  In that instance, the evidence must show that a veteran has a single service-connected disability evaluated as 100-percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability, or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  See 38 C.F.R. § 3.350(i).

Facts

In the instant case, service connection is in effect for degenerative changes of the thoracolumbar spine, evaluated as 40 percent disabling; left L5-S1 radiculopathy (sciatic branch), evaluated as 40 percent disabling; and left L5-S1 radiculopathy (femoral branch), evaluated as 20 percent disabling.

During an October 2012 VA examination for aid and attendance, the examiner noted that degenerative disc disease, degenerative joint disease of the thoracolumbar spine with scoliosis, and stenosis with sciatica, caused imbalance that affected the Veteran's ability to ambulate and that his wife assisted him with daily dressing and medication disbursement.  The Veteran was unable to dress and undress himself, or bath, toilet, or groom himself.  He was unable to walk unassisted and required the use of a wheelchair and walker.  His functional impairments were permanent.  On examination, there was limited joint motion, muscle weakness, and lack of coordination of the bilateral lower extremities.  The examiner opined that the Veteran met the criteria for A&A/Housebound status solely on his spinal condition and was wheelchair bound. 

A VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680) was completed in November 2012 by the Veteran's primary care phyisican.  The physician reported that the Veteran was able to prepare his own meals and feed himself, but his wife prepared most meals.  The Veteran required assistance with bathing and activities of daily living and his back pain restricted his ability to wash his lower extremities.  The Veteran had poor balance.  He was able to bear weight for a limited time but mostly required a walker or his wife's assistance to stand up and walk.

In March 2013, Dr. H.S. observed that the Veteran's wife controlled his medications due to his poor concentration and that pain, poor sleep due to pain, and the side effects of medication limited his concentration.  It was also noted that the Veteran's wife had to fix his meals because the Veteran forgot the stove was on.

The June 2014 VA examiner reported that the Veteran was in a wheelchair.  The Veteran was basically non-ambulatory and required assistance from his spouse to stand up even very briefly.  The examiner noted that the Veteran had an abnormal gait as he was wheelchair bound, and was unable to walk or even stand without assistance, due to back pain/sensory-motor neuropathy/radiculopathy/ deconditioning.

According to an August 18, 2014 VA social work note, the Veteran was a fall risk who was wheelchair bound and used a walker.  He had grab bars and a shower chair for bathing, and a hospital bed, wheelchair, and walker.  His wife requested a gait belt that she could use when assisting him.

October 2014 VA outpatient records show that the Veteran's wife requested a bedside commode.  She was his primary caregiver and assisted with all his activities of daily living, including toileting.  He usually was able to offer some support when she assisted him with going to the bathroom.  But on "bad days", he could be weak and it was difficult for him to transfer him to the bathroom.

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the Veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. at 224.

In addition to the medical findings, the Veteran's spouse provided a statement in January 2012, indicating that he had poor balance that necessitated her assistance with toileting and personal hygiene due to his back disability.  

The evidence is, at the very least, in equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Although the relationship between service-connected and non-service connected disabilities in rendering the Veteran's current physical state is somewhat nebulous, the evidence strongly suggests that due to balance problems and pain brought on by lumbar spine disability, the Veteran is unable to safely prepare food, or to properly, bathe, groom and dress himself.  He additionally appears to need help protecting himself against the hazards or dangers of falling due to intensifying balance difficulties brought on by lumbar spine disability.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C.A. § 1114(l), (s) (2014).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.


ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.

Service connection for a bowel disability is denied.

Service connection for a bladder disability is denied.

An increased rating for degenerative changes of the thoracolumbar spine, above 40 percent disabling, is denied

An increased initial rating of 40 percent for left L5-S1 radiculopathy (sciatic branch) is granted from March 15, 2002.

An increased initial rating, above 20 percent for LS-S1 radiculopathy (femoral branch) from June 25, 2014, is denied.

Entitlement to a TDIU during the entire appeal period prior to August 13, 2010, is granted.

Entitlement to SMC based on the need for regular aid and attendance is granted.


REMAND

PYSCHIATRIC

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for an acquired psychiatric disorder entitles him to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.  

SMC

The Veteran seeks SMC based on LOU of both lower extremities.  Service connection is in effect for lumbar spine and left lower extremity disabilities.  He has no right lower extremity service-connected disability.  It is unclear if the Veteran's service-connected disabilities cause disability productive of loss of use of both lower extremities.  

In June 2014, the VA examiner indicated that, the back disability did not cause functional impairment of a lower extremity, including balance and propulsion, such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner did not provide a rationale for the opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a current psychiatric disability related to service or his service-connected lumbar spine and left L5-S1 radiculopathy disabilities.  The claims file and a copy of this remand should be made available prior to the examination.  The examiner should review the records, including those in electronic format.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

a. Is any psychiatric disability shown since 2012 at least as likely as not caused by a disease or injury in active service, including the service-connected lumbar spine and left L5-S1 radiculopathy disabilities? 

b. If not, is the psychiatric disability, at east as likely as not, aggravated by the service-connected lumbar spine and left L5-S1 radiculopathy disabilities? 

c. If aggravated, is there medical evidence created prior to the aggravation or between the time of aggravation and current level of disability that shows a baseline of the psychiatric disability prior to aggravation?

d. All opinions and conclusions expressed must be supported by reasons in a report.

e. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

f. The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2.  Ask the physician who performed the June 2014 VA examination (or another physician) to review the record and address the following:

The examiner should provide an opinion as to whether the service connected disabilities are of such severity that the Veteran would be equally well served by an amputation at the site of election with prosthesis in place. 

The examiner should provide reasons for this opinion.

If additional clinical examination is recommended, this should be arranged.

3.  If the benefits sought remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


